Citation Nr: 1646613	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for blindness. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a right knee disorder. 

6.  Entitlement to service connection for hepatitis C. 



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  The Veteran also had subsequent service within the South Carolina Army National Guard.  The Veteran died in June 2013.  The Veteran's surviving spouse subsequently sought entitlement to cause of death, and Dependency and Indemnity Compensation (DIC).  In a December 2013 letter from the Philadelphia RO, the RO indicated that the Veteran had an appeal pending at the time of death.  As the issues on appeal will affect a decision on a claim for DIC, the claims for service connection would continue to completion along with a claim for death benefits.  The RO also determined that as a verified substitute claimant, the appellant is entitled to file this claim to substitute as the Veteran in order to continue this appeal issues.  The Board finds the appellant has been properly substituted.  See 38 U.S.C.A. §§ 5121; 5121A (West 2014); 38 C.F.R. §§ 3.1000, 3.1010, 20.1302 (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran's skin disorder was not due to any incident of his active duty service.

2.  The preponderance of the evidence reflects that the Veteran's glaucoma was not due to any incident of his active duty service.

3.  The preponderance of the evidence reflects that the Veteran's blindness was not due to any incident of his active duty service.

4.  The probative evidence of record indicates the Veteran did not have hypertension in service or within a year of separation.

5.  The Veteran did not have a right knee disability due to his service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

2.  Glaucoma was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

3.  Blindness was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

4.  Hypertension was not incurred in, or as a result of, service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 101 (24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1010 (2015).

5.  A right knee disorder was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.6 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).Compliant notice was provided to the Veteran in May 2010.  See 38 C.F.R. § 3.1010(f)(1) (indicating additional notice need not be sent to the substitute if notice to the veteran was adequate).

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of 'relevant' records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be 'necessary' to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's service treatment records (STRs), reports of post-service treatment, and statements made by both the Veteran and the appellant in support of the claims.  

The Veteran was afforded a VA examination in January 2013 responsive to the claim for service connection for a right knee disorder.  The examination was based on review of the record and personal interview and of the Veteran.  

The Veteran was not provided a VA examination for his skin disorder, glaucoma, blindness, or hypertension during his lifetime, and etiological opinions have not been obtained.  However, service treatment records from the Veteran's active duty service, as well as complete service treatment records from his service with the Army National Guard, are of record.  None of the claimed conditions are shown upon separation from active duty service.  There is no medical evidence to show that the Veteran has any of the claimed conditions due to active duty service, or any period of ACDUTRA or INACDUTRA.  The earliest medical indication of any of these claimed conditions is dated in 2000 (about 20 years after separation from active duty service).  There is no relevant line of duty report of record.  Therefore, etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Further development of these claims will not provide a basis to grant the claims.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

      A.  Laws and Regulations

Generally, to establish entitlement to service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, such as hypertension and arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  To manifest to a compensable degree, hypertension must result in diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more, or the appellant must have a history of diastolic pressure of 100 or more and require continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With diagnosis more than a year after active duty, the 3.307 presumption for chronic diseases does not apply.  See 38 C.F.R. § 3.307.  Yet, the Veteran was in the National Guard in 2000.  For service connection based on a period of National Guard service, the Veteran's hypertension would have to have been incurred in or aggravated during a period of ACDUTRA.  The Veteran has not reported such, and the record does not show diagnosis during a period of ACDUTRA. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

      B.  Factual Background 

The Veteran's active duty STRs are negative for complaints, treatment, or diagnosis of a skin disorder, glaucoma, blindness, and hypertension. 

May 1983, June 1987, July 1991, November 1994, June 2000 National Guard examination reports showed normal eyes, skin, and lower extremities.  His blood pressure at that time was 110/80.  In May 1983, June 1987, July 1991, and November 1994 medical history reports, the Veteran denied eye trouble, swollen or painful joints, skin diseases, high blood pressure, and "trick" or locked knee.  In an August 1999 note, the Veteran reported he "twisted his knee" and hyperextended his right knee when getting out of a truck.  The examiner noted a diagnosis of knee strain.  An x-ray at that time found no fracture.  A June 2000 examination report noted borderline high blood pressure.  In a June 2000 medical history report, the Veteran marked "don't know" as to whether he has "trick" or locked knee.  

An April 2001 private treatment record noted the Veteran had a history of high blood pressure, but was not currently on any medications.  He was started on medication based on blood pressure readings. 

In an April 2002 letter, M. B., M.D, stated the Veteran was evaluated after he complained of a blurred spot in his visual acuity.  He reported that his visual field of his left eye was missing for four to five years.  He denied any trauma.  The physician noted that the Amsler test confirmed a large inferior scotoma.  It was noted that he likely has low-tension glaucoma, although some other explanation could be a possibility.  

In a November 2002 private treatment record, the Veteran complained of bilateral knee pain, right worse than left.  He reported he had injured his knee about three years ago by hyperextending it.  Upon physical examination, the examiner noted tenderness along the medial joint line of the right knee, as well as tenderness along the popliteal fossa.  The diagnosis was right knee pain, possibly mild arthritis versus cartilage.  Subsequent private treatment records dated in December 2002 included complaints of knee pain and an impression of medial joint space narrowing. 

An October 2003 National Guard examination showed normal lower extremity and skin evaluations.  The diagnoses included glaucoma and hypertension.  

In a private treatment record dated in October 2004, the examiner noted no rashes, suspicious lesions or ulcerations.  In a February 2005 note, the Veteran complained of a rash on his chest, back, arms, and legs.  He stated he has had it for three to four months.  He reported no new chemical exposures at work, and no other family or coworkers with a similar rash. Physical examination showed multiple hyperpigmented excoriated papules on torso.  The diagnosis was rash with itching.  In an August 2009 private note, the Veteran complained that being in the sun burns and irritates his kin.  He stated he had been to two skin doctors and one said folliculitis and another keloid.  He was given medication that helps with symptoms.  The Veteran reported this has been going on since 2004.  

In private dermatology notes dated from September 2009 to October 2011, the diagnoses included lichen simplex chronicus, prurigo nodularis, hypertrophic actinic keratosis, and psoriasiform dermatitis.  

In his April 2010 claim for service connection, the Veteran reported his skin problems began in 1999.  

A July 2010 contact note indicated that the case was discussed with Dr. G.  It was his opinion that severe vision loss to the point of blindness in both eyes is primarily due to glaucoma.  Some improvement could occur with cataract removal in the right eye, but this was not a certainty.  

During a November 2011 DRO hearing, the Veteran testified that he was not diagnosed with a skin condition in service.  However, he did have symptoms during his period of active duty to include itching and dry skin.  He stated he never went to sick call, but bought Calamine lotion.  He stated he saw a physician about a year after he separation and that he was being treated for a skin condition at that time.  The Veteran reported that while on active duty he had little blurry spots in his eyes.  He started wearing glasses after he got out of the regular army.  About a year or two after his separation from service, he sought treatment for his eyes.  He stated he told his physician that he had no trauma to his face, but being on a bivouac or  out in the field, he may have had something fly up and hit him in the face.  The Veteran asserted he was borderline hypertensive in service, and that he had elevated blood pressure readings.  He did not take medication during service, but he is currently treated for hypertension.  The Veteran reported his knee injury in service, and that he was still being treated for his knee pain.   

A January 2013 VA examination report indicated the Veteran complained of a knee problem which started with an injury in 1999 while in the National Guard.  The Veteran reported he had not been to any physician for the condition since the initial episode in 1999 until 2010 when he went to the VA for pain and the knee complain.  Testing for stability palpation for tenderness crepitus testing and McMurray test were all normal for the right knee.  Range of motion in the right knee consisted of flexion to 140 degrees and extension to zero degrees, without pain.  The range of motion measured was not additionally limited following repetitive use on this examination.  An x-ray study of the right knee dated in January 2013 showed a normal study.  The examiner noted no objective finding for condition.  

VA treatment records indicated he had ongoing treatment for his complaints primarily by private providers. 

	C.  Analysis

With regard to the Veteran's right knee disorder, although the STRs include a right knee injury, there is no competent medical evidence to show that the Veteran had a currently diagnosed right knee disorder that was related to his service or any service-connected disability.  Specifically, the January 2013 VA examining physician determined the Veteran did not have a current right knee disorder. 

The existence of a current disability (in this case, during the Veteran's lifetime) is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent that the Veteran complains that he has right knee pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  

Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against the claim for service connection for a right knee disability.

For the other claims, the Board notes the service treatment records are negative for any complaints, treatment, or diagnoses related to glaucoma, hypertension, or a skin disorder.

Moreover, the Veteran did not seek treatment for and was not diagnosed with any of the claimed disorders until many years after service separation.  Based on a review of the evidence, the Board finds the preponderance of the lay and medical evidence to be against the awards of service connection for glaucoma, blindness, hypertension, or a skin disorder.  Although service connection may also be granted for hypertension, when manifested to a compensable degree within one year of separation from service, the medical evidence shows a diagnosis many years after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, a June 2000 National Guard examination showed evidence of borderline blood pressure.  An April 2001 private treatment record reveals the first diagnosis of hypertension with prescribed medication.  The record indicates that the Veteran did not start complaining of vision problems until 2002.  These lengthy periods without complaint or treatment are evidence that there has not been ongoing symptomatology, and weighs heavily against the claims.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, no competent expert has opined that any of the current claimed disorders were incurred in service or manifested to a compensable degree within a year of service separation.

With regard to the Veteran's assertion that the current claimed disorders began during service, the Veteran is competent to report such lay incidents as in-service injury, treatment, or contemporaneous diagnosis as told to him by a doctor (which he does not assert), placement on profile (which he does not assert), and symptoms he experienced at any time, including in service and during the years after service to the present.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Board recognizes that a layperson is competent to testify regarding certain observable symptomatology such as pain, itchy skin, and spots in the vision.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331.  The Veteran, however, was not shown during his lifetime to be competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of skin disorder, glaucoma, or hypertension, as such disorders are complex disorders which require specialized medical knowledge.  Id.  The Veteran was also not shown to be competent to establish an etiological link between any current disorder, and any disease, injury, or other incident of service.  Id.

Although the Veteran was, and the appellant is, competent to report the observable symptoms of vision and skin disorders, any such assertions of in-service onset are less than fully credible when weighed against the remainder of the record.  As noted above, the Veteran was not diagnosed with and did not seek treatment for any of the claimed disorders during service, or for many years thereafter.  Moreover, in May 1983, June 1987, July 1991, and November 1994 medical history reports, the Veteran specifically denied eye trouble, skin diseases, and high blood pressure.  

As noted above, for service connection based on a period of National Guard service, the Veteran's hypertension, glaucoma, and skin disorders would have to have been incurred in or aggravated during a period of ACDUTRA.  The Veteran did not, and the appellant has not, reported such, and the record does not show an initial diagnosis during a period of ACDUTRA.

In conclusion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a skin disorder, glaucoma, blindness, and hypertension.  The Board also concludes that there is no doubt to be otherwise resolved, and these claims must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a skin disorder is denied. 

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for blindness is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a right knee disorder is denied. 


REMAND

The Veteran asserted that he has hepatitis C due to air gun injection in service. He underwent a VA examination for an etiology opinion for his hepatitis C claim in January 2013.  The examiner determined that it was at least as likely as not
that the etiology of the Veteran's of hepatitis C was caused by or related to his chronic and recurrent ulcers or sores affecting both lower extremities.  However, the Board notes that the record reflects that the Veteran's hepatitis C predated his skin disorder; the first complaint of a skin disorder was in February 2005, while the first diagnosis of hepatitis C was in January 2003.  For the foregoing reason, the Board finds that a new VA medical opinion, from a physician, is necessary to adjudicate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain an opinion by a VA physician as to the etiology of the Veteran's hepatitis C.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner is requested to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran contracted hepatitis C through an airgun inoculation, or otherwise as a consequence of service.

All opinions must be supported by a detailed rationale in a typewritten report.

2.  Then, the claim must be readjudicated.  If the determination remains unfavorable to the appellant, she and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


